Citation Nr: 1105015	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from January 1964 to January 1968.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the RO which 
denied the benefits sought on appeal.  The Board remanded the 
appeal for additional development in October 2008 and April 2009.  
In July 2010, a hearing was held at the RO before the undersigned 
acting member of the Board.  

The United States Court of Appeals for Veterans Claims has held 
that VA should consider alternative psychiatric disorders within 
the scope of an initial claim for service connection for a 
specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  In this case, however, the Veteran has 
specifically limited his claim to the issue of entitlement to 
service connection for PTSD.  He has not requested entitlement to 
service connection for any other psychiatric symptomatology.  
Therefore, because the Veteran clearly limited his current claim 
to only service connection for PTSD, and not for any other 
psychiatric disorder, the Board's jurisdiction is limited.  See 
38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD, he must file such a claim with the RO.  


FINDINGS OF FACT

1.  A right knee disability was not present in service or until 
many years after service and there is no competent evidence of a 
causal connection between any current right knee disability and 
service.  

2.  There is no credible medical evidence of a diagnosis of PTSD 
or any symptoms associated with that disorder, based on any 
verified stressor.  

3.  The Veteran does not have PTSD as a result of military 
service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right knee disability due to 
disease or injury which was incurred in or aggravated by service, 
nor may any current arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).  

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in January 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 
38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who 
chairs a hearing has the duty to fully explain the issues and 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the Veterans Law Judge outlined the 
issues on appeal and suggested that evidence tending to show that 
pertinent disability was related to active duty or a service-
connected disability or reflected an increase in the severity of 
service-connected disability would be helpful in establishing the 
claim.  The Veteran has not asserted that VA failed to comply 
with 38 C.F.R. 3.103(c)(2); he has not identified any prejudice 
in the conduct of the Board hearing.  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran also testified at a hearing before the undersigned at the 
RO in July 2010.  The Veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, nor has he argued that any 
error or deficiency in the accomplishment of the duty to notify 
and duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Concerning the claim of service connection for 
a right knee disability, the Board concludes that an examination 
is not needed because there is no competent evidence establishing 
an in-service event, injury or disease, including on a 
presumptive basis.  See also, Bardwell v. Shinseki, 24 Vet. App. 
36 (2010).  Accordingly, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the merits 
of the Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Veterans are generally presumed to have entered service in sound 
condition as to their health.  See 38 U.S.C.A. § 1111; Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of sound 
condition provides: "[E]very veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111; see also 38 
C.F.R. § 3.304(b).  The claimant is not required to show that the 
disease or injury increased in severity during service before the 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

A preexisting injury or disease will be considered to have been 
aggravated by military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical facts 
and principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption 
of aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 Vet. 
App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Right Knee Disability

The Veteran contends that he injured his right knee playing 
football prior to service, and believes, in essence, that his 
current knee problems are the result of physical activities 
during his four years of military service.  At the hearing in 
July 2010, the Veteran testified that he reported a history of a 
right knee injury at the time of service enlistment, but did not 
reveal the extent of his injury out of fear that he would not be 
accepted for service.  He testified that he experienced chronic 
pain and occasional swelling in the knee throughout his four 
years of service, but never sought any medical treatment because 
he did not want to be put out of service.  (T p.17).  He said 
that he remained physically active after service, and first 
sought medical treatment around 1985.  

On a Report of Medical History for service enlistment in January 
1964, the Veteran reported a history of trauma to his right knee 
in 1962, but specifically denied any history of lameness, 
arthritis or rheumatism, bone, joint or other deformity, 
"trick" or locked knee, or an inability to perform certain 
movements or positions.  He also denied that he had been advised 
to have any surgery.  On examination, the Veteran's lower 
extremities and musculoskeletal system were clinically evaluated 
as normal.  The examiner indicated that there was no evidence of 
any residual disability from the knee trauma, and the Veteran was 
found qualified and accepted for active service.  

The service treatment records are completely silent for any 
complaints, treatment, abnormalities, or diagnosis referable to 
any right knee problems.  Similarly, the Veteran's separation 
examination in December 1967, showed no complaints, abnormalities 
or diagnosis for any knee problems, and no pertinent 
abnormalities were noted.  On examination, the Veteran's lower 
extremities and musculoskeletal system were clinically evaluated 
as normal.  

The first evidence of any right knee problem was on a private 
medical report, dated in October 1986.  At that time, the Veteran 
reported that he injured his right knee playing football years 
ago and had occasional pain in the knee for years, but said that 
he remained active and jogged daily.  He reported pain in the 
back of the right knee for the past ten days, and said that it 
improved with progressive activity.  On examination, there was 
pain to palpation in the popliteal fossa over the tendon, but no 
obvious swelling of the right knee.  The medial and lateral 
collateral ligaments were intact and Drawer sign was normal.  The 
assessment was secondary inflammation of the tendon.  

A private MRI in May 2007 revealed a recently ruptured Baker's 
cyst, intermediate to advanced chondromalacia of the patella, 
extensive synovial fraying, a 1-cm. horizontal cleavage tear 
within the body of the lateral meniscus, diffuse inner-third 
truncation and fraying of the medical meniscus, and fairly 
extensive degenerative debris within the knee joint.  The 
anterior and posterior cruciate and the medial and lateral 
collateral ligaments were intact.  There was no evidence of 
fracture, infection, neoplasia, osteonecrosis or large 
intraarticular loose bodies.  

In this case, while the Veteran alleges that he had a pre-
existing right knee disability at the time he entered military 
service, his enlistment examination in January 1964 failed to 
reveal any evidence of a right knee disability.  Although the 
Veteran reported a history of trauma to the right knee on his 
enlistment examination, there was no objective evidence of any 
impairment or residual disability when examined and accepted for 
military service.  Thus, the Veteran is presumed to have been in 
sound condition at the time of service enlistment.  

Furthermore, there was no evidence of any complaints, treatment, 
abnormalities, or diagnosis referable to any right knee problems 
during service or at the time of discharge from service.  The 
fact that there was no evidence of any abnormalities or 
impairment of the right knee at the time service enlistment 
suggests that the prior knee injury had resolved without residual 
disability, as evidenced by the trained medical professional's 
assessment that there was no sequalae from the reported history 
of right knee trauma.  

As to the Veteran's assertions that he did not seek medical 
attention for his chronic knee problems during service because he 
thought he might be put out of service, the Board finds that his 
assertions are self-serving and without merit.  The Veteran has 
not offered any rational explanation as to why he believed that 
he would have been put out of service if he sought medical 
treatment for his right knee during service which, he testified, 
consisted only of pain and occasional swelling.  Furthermore, 
there would have been no reason for the Veteran to remain silent 
as to his alleged chronic knee problems at the time of his 
service separation.  Yet, the Veteran made no mention of what he 
now claims to have been chronic knee problems at that time.  
Moreover, no pertinent abnormalities were noted on his service 
separation examination in December 1967.  

The service treatment records showed that the Veteran was seen on 
sick call for such minor maladies as a sore throat, laceration on 
his left ankle, and a sprained right ankle; the last two incurred 
playing baseball.  He was also seen for sexually transmitted 
diseases on numerous occasions.  That the Veteran would seek 
medical attention for such minor maladies as a sore throat, but 
never mention what he now claims to have been chronic knee 
problems is not believable.  

Concerning the Veteran's recent assertion that he was told that 
he had a torn ligament by a private doctor during high school, he 
has not provided any evidence to support that assertion.  In this 
regard, the Board notes that the Veteran has never demonstrated 
any objective clinical findings suggestive of a torn ligament, 
such as instability or subluxation, nor do any of the medical 
reports prior to the 2007 private MRI indicate or otherwise 
suggest the possibility of a torn ligament.  In fact, the Veteran 
never reported that he had been told he had a torn ligament until 
after the 2007 MRI revealed a small tear within the ligament.  As 
MRI's were not in use in 1962, his recent assertion that he was 
told he had a torn ligament in 1962, particularly in light of his 
other inconsistent statements (to be discussed in connection with 
his claim for PTSD), the Board finds the Veteran's assertion that 
he had a pre-existing disability, vis-à-vis, a torn ligament, is 
self-serving and not credible.  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  The evidence in this case 
showed no residual impairment or pertinent abnormalities of the 
Veteran's right knee at the time he was examined and accepted for 
military service in January 1964, at anytime during his four 
years of military service, or until more than two decades after 
his discharge from service.  

As there is no competent medical evidence of record suggesting a 
connection between the Veteran's current right knee problems and 
service, and no objective evidence of any manifestations of a 
right knee disability, including arthritis until several decades 
after his discharge from service, the record affords no basis to 
grant service connection.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a right knee disability.  

In reaching its conclusion, the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a reasonable 
basis for granting service connection for a right knee 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(2).  

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2009 and 
2010 Supplement); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and Statistical 
Manual, Fourth Edition (DSM-IV).  

The Veteran contends that he has PTSD due to two traumatic events 
he experienced while serving in the Dominican Republic 
Intervention in 1965.  At a hearing in July 2010, the Veteran 
testified that he came under enemy fire when his unit attempted 
an amphibious landing on the island in May 1965.  The Veteran 
reported that his landing craft was turned back by the enemy fire 
and that they had to come in from a different direction which was 
on a truck.  His second traumatic experience involved seeing a 
soldier who had been seriously injured by enemy fire while on a 
helicopter.  The Veteran testified that he was told about other 
incidents by corpsman and that he has been bothered by these 
experiences ever since service.  

Concerning the Veteran's contentions that he came under enemy 
fire while making an amphibious landing on the Dominican Republic 
(D.R.) in May 1965, the Board finds that his assertions are 
inconsistent with his official service records and raises serious 
questions as to his ability to provide accurate and reliable 
information.  

Specifically, the service personnel records showed that the 
Veteran arrived in the Dominican Republic by aircraft, and not by 
a Navy vessel.  The service records showed that the Veteran 
departed Cherry Point, NC at 2330 hours on April 30, 1965, and 
arrived at San Isidro, D. R. on May 1, 1965.  He departed from 
Santo Domingo, D.R. by ship on June 5, 1965, and arrived at 
Morehead City, NC on June 9, 1965.  The Veteran's DD 214 showed 
that he had a total of one month and ten days of foreign and sea 
service, which is consistent with the specific dates described in 
his service personnel records.  

Regarding the Veteran's other alleged stressor, the Board notes 
that at the personal hearing in July 2010, the Veteran initially 
reported that he heard corpsman talk about bringing in wounded 
personnel and that some of them were pretty bad.  He said, "I 
remember one situation where the guy said the guy was actually 
fired on from the bottom of the helicopter and that they had to 
kind of calm him down a little bit and tell him certain things 
that wasn't true."  He went on to lament how it bothered him 
that people would tell the injured things that were not really 
true to ease their fear.  Later, when pressed, the Veteran 
reported that he saw the soldier who was shot through the bottom 
of the helicopter.  However, he did not offer any specific 
information concerning his involvement or how he came to have 
witnessed this event.  

That is, the Veteran testified that his duty assignment was in 
supply, providing bayonet's, chemical supplies, etc to the 
troops.  While it is feasible that the Veteran could have been 
somewhere on the tarmac unloading supplies when the helicopter 
came in with the wounded soldier, as a 19 year old unit stockman 
(his duty specialty) there is no reasonable explanation as to why 
he would have been anywhere near the medical chopper.  The 
Veteran never asserted that he assisted in unloading the wounded 
soldier, nor did he offer any explanation as to how he would have 
been in close proximity to have witnessed the soldier's wounds.  
At best, the Veteran would have witnessed no more than someone 
being rushed off the chopper in a stretcher and brought into the 
medical facility for treatment.  The Veteran's initial testimony 
that he was told about the incident by a corpsman suggests that 
his recollection of this incident was second hand.  

It is evident from his testimony, that the Veteran felt 
disrespected by the RO's characterization of his service in the 
Dominican Republic as not being in a combat area.  In this 
regard, the Board notes that while the Veteran did not serve in 
Vietnam, he nonetheless volunteered for, and served four years of 
honorable active service in the Marine Corps.  The fact that he 
volunteered for military service and was available for assignment 
anywhere in the world, including potentially life threatening 
situations, is not taken lightly by this Board.  However, his 
inconsistent testimony of having come under enemy fire during his 
arrival on the island and his vague and unsubstantiated claim of 
having witnessed an event that cannot be verified, and that he 
has offered no plausible explanation as to how he came to have 
witnessed this event, raises serious reservations as to his 
reliability as an accurate historian and reflects negatively on 
his credibility.  

A history of the United States involvement in Dominican Republic 
Intervention in 1965 associated with the claims file by the RO, 
showed that that the uprising by members of the Dominican armed 
services began on April 24, 1965, and that a cease fire accord 
was reached on May 5, 1965, four days after the Veteran's arrival 
in the D.R.  A review of unit records by the Head of Archives and 
Special Collection Branch of the Marine Corps, found that Command 
Chronologies for the Veteran's unit were not kept prior to July 
1966.  Information from the Navy History and Heritage Command 
showed that the heavy sniper fire in "Old Town" Santo Domingo 
was brought under control and that an International Safety Zone 
was established by the morning of May 2.  The report indicated 
that other Marines units were flown into Santo Domingo from San 
Isidro beginning on May 2.  The documents did not show any 
fighting in San Isidro nor did they show that the Veteran's unit 
was involved in any combat action.  As the Veteran's service 
records showed that he arrived in San Isidro by aircraft on May 
1, and departed from Santo Domingo, the only reasonable 
conclusion that one could extrapolate from the available 
information is that the Veteran was not involved in combat 
action.  

Thus, the Board finds that there is no evidence that the Veteran 
participated in combat during active service.  With regard to the 
question of whether the Veteran engaged in combat, the phrase 
"engaged in combat with the enemy," as used in 38 U.S.C. § 
1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  Mere service in a combat area 
or combat zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  Because the record does not demonstrate that the Veteran 
engaged in combat with the enemy, his alleged in-service 
stressors must be corroborated.  Accordingly, the question which 
must be resolved in this decision is whether the Veteran 
sustained a qualifying stressor within the requirements of 
38 C.F.R. § 3.304(f), as discussed above.  As detailed 
hereinabove, the Board finds the Veteran's lay contentions of his 
in-service stressors to be less than credible.  

Likewise, for the above reasoning, the Board does not find that 
that the Veteran's reports constitute fear of hostile military or 
terrorist activity as there is no indication that the Veteran 
experienced, witnessed, or confronted an event or circumstance 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others.  

The Board acknowledges the statements and testimony made by the 
Veteran as to his experiences during his period of service; 
however, by law his statements that these events occurred are 
insufficient, by themselves, to establish entitlement to service 
connection.  Because the record does not persuasively show 
participation in combat, the claimed stressors must be 
corroborated.  The Board stresses that mere presence in a combat 
zone is not sufficient, solely in and of itself, to support a 
diagnosis of PTSD.  A stressor must consist of an event during 
service.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  The Board 
must, therefore, conclude that based on the above there is no 
evidence to substantiate that the Veteran's claimed in-service 
stressors occurred.

Furthermore, the Veteran was afforded a VA psychiatric 
examination in January 2010, to determine whether he had PTSD 
which was due to his military service.  The examiner indicated 
that the claims file was reviewed and provided a detailed 
description of the Veteran's complaints and clinical findings.  
The Veteran reported night sweats that he believed were due to 
stress, occasional nightmares of being shot at in combat, and 
occasional intrusive thoughts after watching war movies.  He 
denied any flashbacks or any problems in social settings.  The 
diagnosis was anxiety disorder, not otherwise specified.  The 
examiner concluded that the Veteran did not meet the criteria for 
a diagnosis of PTSD.  He noted that while the Veteran reported 
occasional intrusive thoughts and nightmares, there was no phobic 
avoidance or evidence of hyperarousal.  

In adjudicating a claim of entitlement to service connection for 
PTSD, the Board must analyze and weigh the probative value and 
assess the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Based on the current evidence of record, the Board finds that the 
totality of the competent evidence is against the claim of 
service connection for PTSD.  As noted above, in order to prevail 
on a claim of service connection for PTSD, there must be medical 
evidence diagnosing the condition, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In this case, the Veteran's service records showed that he served 
a total of 35 days in the Dominican Republic as a supply 
stockman.  Although the Veteran was requested to provide VA with 
a stressor statement concerning the traumatic events that he 
experienced in service, he did not provide any specific 
information that could be independently verified.  Moreover, the 
Veteran's testimony that he came under enemy fire during an 
amphibious landing in the D.R., is inconsistent with the official 
service records and is not credible.  As it is not shown the 
Veteran engaged in combat in the D.R., his assertions of service 
stressors are not sufficient to establish the occurrence of such 
events.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Rather, 
his alleged service stressors must be established by official 
service records or other credible supporting evidence.  38 C.F.R. 
§ 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998).  This has not occurred.  

Additionally, the Veteran was examined by VA in January 2010, to 
determine whether he had PTSD which was related to service.  
After a comprehensive examination of the Veteran and a review of 
the claims file, the examiner concluded that the Veteran did not 
meet any of the criteria for a diagnosis of PTSD.  Further, the 
Veteran has not offered any competent evidence of a diagnosis of 
PTSD, nor has he provided any credible supporting evidence of a 
stressor sufficient to support such a diagnosis.  

The existence of a valid service stressor is a factual question 
for VA adjudicators, based on an assessment of the credibility 
and probative weight of all the evidence.  The Board is not bound 
to accept the Veteran's uncorroborated accounts of alleged 
stressors during service, nor is the Board required to accept the 
unsubstantiated opinions that alleged PTSD had its origins in 
service.  Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  The requisite additional 
evidence may be obtained from sources other than the veteran's 
service records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).  

In conclusion, there is no persuasive evidence that the Veteran 
engaged in combat and the only evidence of in-service stressors 
are contained in the Veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of service 
connection for PTSD is not established.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).  The Veteran does 
not have the requisite expertise to diagnose PTSD, and to 
determine whether he has PTSD due to stressors incurred in 
service.  As there is no competent evidence of a diagnosis of 
PTSD based on any independently verifiable in-service stressor 
and the constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

In reaching its conclusion, the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a reasonable 
basis for granting service connection for PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 
C.F.R. § 3.102.  




ORDER

Service connection for a right knee disability is denied.  

Service connection for PTSD is denied.  




____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


